Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant has filed an amendment on Dec 5, 2022 amending claims 1, 3  and 4. Claim 2 has been cancelled and no new claim is introduced. In virtue of this communication, claims 1 and 3-9 are currently pending in the instant application. 

Response to Remarks
In response to the Title Objection, Applicant updates to new Title “ELECTRONIC DEVICE INCLUDING A FLEXIBLE SUBSTRATE”. The new title does not appear to revel the function of the device. Applicant can consider further clarifying the use of the device. 
In response to the objection to claim 1, Applicant has amended claim 1 in an attempt to overcome the objection. However, the amended claim 1 language contains indefinite subject matter inconsistent with applicant specification. Please see Claim Objections section below for details. 
Regarding the 35 USC § 103 rejection, Applicant asserts the applied prior arts fail to render the amended claims obvious. In response, the office has applied new prior art Kim to render the amended and traversed claims obvious. The arguments are thus moot. 

Claim Objections
Claims 1 is objected to as the language is amended to, in part, “a first insulating substrate having elasticity and having a shape formed into a plurality of first island-shaped portions and a first strip-shaped portion formed into a meandering strip shape ...”. based on the language, the claimed first insulating substrate is interpreted as a plurality of first island-shaped portions and a first strip-shaped portion formed into a meandering strip shape, which appears to be equivalent to application specification fig. 7 insulating base material 10.  However, fig. 7 teaches the first insulating substrate being SUB1 instead of insulating base material 10. This insistency needs to be clarified.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 and 3-9 are rejected under 103 as being unpatentable over Kim; Do Hwan et al. (US 20160259473 A1) in view of WO2021171753A1 (hereinafter WO753) 
As to claim 1, Kim discloses an electronic device comprising: a first insulating substrate having elasticity (Figs 2-5. first flexible substrate 300a. Please see also claim 1 objection section above) and having a shape formed into a plurality of first island-shaped portions (Fig. 4: The portions of 100a that overlap 100b) and a first strip-shaped portion (Fig. 4: The portions of 100a that do not overlap 100b).
Kim fails to disclose the first strip-shaped portion formed into a meandering strip shape .
However, in a similar field of endeavor, WO753 discloses an insulating substrate having elasticity with strip-shaped portion formed into a meandering strip shape (Fig. 3: a plurality of first band portions 10b) and connecting at least two of the adjacent first island-shaped portions arranged along a first direction (As shown in Fig. 3). 
It would have been obvious to one of ordinary skill in the art to apply WO753's meandering strip shape portion to Kim’s electrode connecting lines, such that “when a tension or a compressive force in a specific direction acts on the first flexible substrate SUB1, the first band portion 10b and the second band portion 10c expand and contract according to the tension or the compressive force. As a result, the first flexible substrate SUB1 is deformed into a shape corresponding to tension or compressive force”, as disclose by WO753. 
The combination of Kim and WO753 continues to teach first sensor electrodes disposed on each of the first island-shaped portions (Kim Fig. 4: The portions of 100a that overlap 100b); 
a first sensor wiring line disposed on the first strip-shaped portion, meandering along the first strip-shaped portion, and connecting the first sensor electrodes to each other (As shown in WO753 Fig. 3); 
a second insulating substrate having elasticity (Kim Figs 2-5. second flexible substrate 300b) and having a shape formed into a plurality of second island-shaped portions (Fig. 4: The portions that 100b overlap 100a) and a second strip-shaped portion formed into a meandering strip shape and connecting at least two of the adjacent second island-shaped portions  (WO753 Fig. 3: a plurality of second band portions 10c) arranged along a second direction different from the first direction (As shown in WO753 Fig. 3); second sensor electrodes disposed on each of the second island-shaped portions  (Kim Fig. 4: The portions that 100a overlap 100b); and a second sensor wiring line disposed on the second strip-shaped portion, meandering along the second strip-shaped portion, and connecting the second sensor electrodes to each other (As shown in WO753 Fig. 3); wherein 
each of the second sensor electrodes overlaps each of the first sensor electrodes, each of the second island-shaped portions overlaps each of the first island-shaped portions (Kim Fig. 4: The portions that 100a overlap 100b), the first sensor electrodes arranged along the first direction are connected by the first sensor wiring line, and the first sensor electrodes arranged along the second direction are not connected by a wiring line (Kim Fig. 4: electrodes 100a running in Y-direction, not connecting to 100b), the second sensor electrodes arranged along the second direction are connected by the second sensor wiring line, and the second sensor electrodes arranged along the first direction are not connected by a wiring line (Kim Fig. 4: electrodes 100b running in X-direction, not connecting to 100a).  
  
As to claim 3, Kim and WO753 disclose the electronic device of claim 1, wherein 
the first island-shaped portions in each of which the first sensor electrode is disposed and the second island-shaped portions in each of which the second sensor electrode is disposed are arranged in a matrix along the first and second directions (Kim Fig. 4, WO753 Fig. 3), respectively, an interval between each adjacent pair of first sensor electrodes along the first direction is substantially equal to an interval between each adjacent pair of second sensor electrodes along the first direction (Kim Fig. 4, WO753 Fig. 3), and 
an interval between each adjacent pair of first sensor electrodes along the second direction is substantially equal to an interval between each adjacent pair of second sensor electrodes along the second direction (Kim Fig. 4, WO753 Fig. 3).

As to claim 4, Kim and WO753 disclose the electronic device of claim 12, further comprising: a first elastic member, a second elastic member, and a third elastic member (WO753 Fig. 9: EM2, EM1, EM3, respectively), wherein the first insulating substrate is located between the first elastic member and the second elastic member, the second insulating substrate is located between the second elastic member and the third elastic member (Fig. 9), and moduli of elasticity of the first elastic member, the second elastic member, and the third elastic member are substantially equal to each other (The elastic members EM1 to EM4 may all be made of the same material. See also Kim Fig. 4). 

As to claim 5, Kim and WO753 disclose the electronic device of claim 1, further comprising an electric element disposed on each of the first island-shaped portions (WO753  Fig. 4: The first electric element 1 includes a light emitting unit 13).  

As to claim 6, Kim and WO753 disclose the electronic device of claim 5, wherein 
the electric element and the first sensor electrode are disposed on a same first island-shaped portion, and are arranged to be spaced apart from each other (WO753  Fig. 4: As show in light emitting unit 13). 

As to claim 7, Kim and WO753 disclose the electronic device of claim 5, wherein the electric element and the first sensor electrode are disposed on a same first island-shaped portion (WO753  Fig. 4), and the electric element is disposed on an inner side surrounded by the first sensor electrode (WO753  Fig. 4. The office also considers the preceding limitation a design option). 

As to claim 8, Kim and WO753 disclose the electronic device of claim 5, wherein 
the electric element is disposed on each of the first island-shaped portions in a location different from that of the respective first sensor electrode (WO753 Fig. 2: LED unit 24 and SW are in different locations). 

As to claim 9, Kim and WO753 disclose the electronic device of claim 5, wherein 
the electric element is a light-emitting device (WO753  Fig. 4: The first electric element 1 includes a light emitting unit 13). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621